ICJ_103_Diallo_GIN_COD_2007-05-24_JUD_01_PO_01_FR.txt. 619




        DE
         u CLARATION DE M. LE JUGE AD HOC MAHIOU



   1. Pour répondre aux exceptions préliminaires invoquées par la RDC
tendant à soutenir que la requête guinéenne serait irrecevable, la Cour
commence par identifier les trois catégories de droits dont la Guinée veut
assurer la protection en recourant à la protection diplomatique et qui
sont les suivants : ceux de M. Diallo en tant qu’individu, ses droits
propres d’associé dans les deux sociétés Africom-Zaïre et Africontainers-
Zaïre et, enfin, les droits desdites sociétés. S’agissant, d’une part, de
l’atteinte aux droits personnels de M. Diallo, résultant notamment de son
arrestation et de son expulsion ainsi que des mauvais traitements subis et,
d’autre part, de l’atteinte à ses droits propres d’associé, je souscris plei-
nement aux conclusions de la Cour selon lesquelles la Guinée a qualité
pour agir, qu’elle a satisfait à la règle de l’épuisement des recours internes
et qu’elle peut donc prendre fait et cause en faveur de son ressortissant
pour la protection de ces deux catégories de droits.
   2. J’ajouterai cependant une brève observation concernant les droits
propres d’associé de M. Diallo pour relever que la Cour a ainsi confirmé
et explicité la position qu’elle avait prise précédemment dans l’affaire de
la Barcelona Traction ; en effet, dans l’arrêt du 15 février 1970, la Cour
avait introduit une distinction entre les droits de la société et les droits
propres des actionnaires en déclarant :

         « La situation est différente si les actes incriminés sont dirigés
      contre les droits propres des actionnaires en tant que tels. Il est bien
      connu que le droit interne leur confère des droits distincts de ceux de
      la société... S’il est porté atteinte à l’un de leurs droits propres, les
      actionnaires ont un droit de recours indépendant. » (Barcelona Trac-
      tion, Light and Power Company, Limited (Belgique c. Espagne),
      deuxième phase, arrêt, C.I.J. Recueil 1970, p. 36, par. 47.)


Il y a donc un droit de recours propre reconnu en faveur de l’actionnaire,
indépendamment de celui ouvert à la société ; il en découle en même
temps la possibilité de mise en œuvre de la protection diplomatique par
l’Etat dont l’actionnaire est le ressortissant en cas d’atteinte à ses droits
propres, quelle que soit la nationalité de la société en cause. Ce droit fait
désormais partie des règles du droit international coutumier puisque tout
Etat est en droit d’exercer sa protection diplomatique en cas de violation
des droits de son ressortissant, et l’article 12 du projet d’articles de la
Commission du droit international (CDI) sur la protection diplomatique,
adopté en 2006, ne fait que confirmer cette règle en disposant ce qui suit :

41

620                AHMADOU SADIO DIALLO (DÉCL. MAHIOU)


         « Dans la mesure où un fait internationalement illicite d’un Etat
      porte directement atteinte aux droits des actionnaires en tant que
      tels, droits qui sont distincts de ceux de la société, l’Etat de nationa-
      lité desdits actionnaires est en droit d’exercer sa protection diploma-
      tique à leur profit. » (Nations Unies, Documents officiels de l’Assem-
      blée générale, doc. A/61/10, rapport de la Commission du droit
      international, cinquante-huitième session, supplément no 10, p. 67.)

   3. S’agissant des droits des sociétés dont M. Diallo est l’unique action-
naire et propriétaire, tout en souscrivant aux prémisses du raisonnement
retenu par la Cour, je ne suis pas en mesure de souscrire à la conclusion
à laquelle elle parvient. En effet, la Cour prend comme point de départ de
son raisonnement la position adoptée à propos de ce problème dans
l’affaire précitée de la Barcelona Traction ; après avoir énoncé la solution
de principe selon laquelle les droits d’une société ne peuvent être protégés
que par l’Etat dont elle a la nationalité et non par l’Etat ou les Etats des
actionnaires, la Cour évoque une éventuelle exception en disant ce qui
suit :
         « Certes on a soutenu que, pour des raisons d’équité, un Etat
      devrait pouvoir assumer dans certains cas la protection de ses res-
      sortissants actionnaires d’une société victime d’une violation du
      droit international. Ainsi, une thèse s’est développée selon laquelle
      l’Etat des actionnaires aurait le droit d’exercer sa protection diplo-
      matique lorsque l’Etat dont la responsabilité est en cause est l’Etat
      national de la société. Quelle que soit la validité de cette thèse, elle ne
      saurait aucunement être appliquée à la présente affaire, puisque
      l’Espagne n’est pas l’Etat national de la Barcelona Traction. » (Bar-
      celona Traction, Light and Power Company, Limited (Belgique
      c. Espagne), deuxième phase, arrêt, C.I.J. Recueil 1970, p. 48,
      par. 92.)
   4. Il s’agit donc d’une « thèse » que la Cour s’est limitée à évoquer,
mais sans la discuter ni à fortiori la trancher, car les circonstances de
l’affaire de la Barcelona Traction ne s’y prêtaient pas ; en effet, on était en
présence d’une relation triangulaire mettant en cause trois Etats : l’Es-
pagne en tant que pays d’accueil de la société, le Canada en tant que pays
de la nationalité de la société et la Belgique en tant que pays de la natio-
nalité des actionnaires de la société. On sait qu’une autre occasion s’était
présentée devant la Chambre de la Cour avec l’affaire Elettronica Sicula
S.p.A. (ELSI) (Etats-Unis d’Amérique c. Italie) puisque, cette fois, on
était bien en présence d’une société italienne dont les actionnaires améri-
cains se plaignaient de mesures prises par les autorités italiennes contre
cette société. Toutefois, la Chambre de la Cour a statué et résolu le pro-
blème sans avoir eu à s’interroger sur le débat évoqué en 1970 et il est
tout à fait frappant de constater que la Chambre a passé sous silence
l’affaire de la Barcelona Traction tout au long de l’arrêt du 20 juillet 1989 ;

42

621               AHMADOU SADIO DIALLO (DÉCL. MAHIOU)


ce silence peut paraître étonnant, même s’il est vrai qu’il peut s’expliquer
par le fait que, d’une part, le problème n’a pas été posé clairement devant
la Chambre par la Partie défenderesse, qui n’a pas soulevé la question du
jus standi des Etats-Unis, et, d’autre part, la solution a trouvé son fon-
dement dans le cadre des accords bilatéraux conclus entre l’Italie et les
Etats-Unis en matière de protection des investissements, sans qu’il y ait
lieu de s’interroger outre mesure sur d’autres aspects, notamment le point
de savoir s’il y avait une règle de droit international coutumier pouvant
justifier la protection des actionnaires dans un tel cas.

   5. Voilà que la Cour est à nouveau invitée, avec la présente affaire, à
se pencher sur le même problème pour compléter sa jurisprudence et
apporter les clarifications utiles sur cette question de la protection diplo-
matique des actionnaires. Il est vrai que, entre-temps, la question a mûri
en raison de l’apport de la doctrine, de la pratique des Etats, des conven-
tions internationales bilatérales ou multilatérales, de la jurisprudence des
tribunaux internationaux. Pour autant, la solution n’est pas encore claire
et l’on aurait attendu de la Cour qu’elle tranche la question de savoir s’il
existe une règle coutumière en la matière. La Cour n’a pas répondu à
cette attente parce qu’elle constate qu’il n’y a pas d’éléments suffisam-
ment convaincants pour tirer une conclusion claire et ferme ; cette posi-
tion est sans doute trop prudente, mais elle peut se comprendre dans la
mesure où la Cour n’entend pas faire œuvre de législateur, surtout que la
question est en débat devant les Etats depuis qu’ils sont saisis du projet
d’articles de la CDI sur la protection diplomatique. Il incombe aux Etats
d’indiquer la solution à retenir sur la base des propositions de la CDI et
plus précisément de l’article 11 du projet précité qui dispose :
        « Un Etat de nationalité des actionnaires d’une société ne peut
      exercer sa protection diplomatique à l’égard desdits actionnaires
      lorsqu’un préjudice est causé à la société que :
      a) si la société a cessé d’exister d’après la loi de l’Etat où elle s’est
          constituée pour un motif sans rapport avec le préjudice ; ou
      b) si la société avait, à la date du préjudice, la nationalité de l’Etat
          qui est réputé en être responsable et si sa constitution dans cet
          Etat était une condition exigée par ce dernier pour qu’elle puisse
          exercer ses activités dans le même Etat. » (Rapport précité, p. 59.)
   6. Si une telle solution est retenue, elle me semble tenir compte d’un
équilibre entre la protection légitime des actionnaires et le souci de ne pas
remettre en cause le régime classique de la protection diplomatique ; elle
s’efforce d’identifier les conditions permettant de faire prévaloir une
exception dans ce régime sans cependant aboutir à une ingérence abusive
dans les relations entre un Etat et des sociétés ayant sa nationalité et rele-
vant normalement de sa pleine juridiction. Explicitant et développant le
raisonnement esquissé par la Cour en 1970, la CDI pense qu’il y a une
exception possible à condition que sa mise en œuvre soit subordonnée à
des restrictions afin de ne pas ouvrir la voie à des réclamations excessives

43

622               AHMADOU SADIO DIALLO (DÉCL. MAHIOU)


ou abusives de nature à créer des désordres dans les relations écono-
miques internationales ; ces conditions sont au nombre de deux et tiennent
respectivement à une exigence de nationalité et à une exigence statutaire.
  7. D’une part, la société visée par le préjudice doit avoir la nationalité
de l’Etat qui a pris les mesures préjudiciables ; dans une telle situation, la
protection diplomatique n’existe plus puisque :
— d’un côté, l’Etat national de la société ne va pas l’exercer contre lui-
  même, car on se trouve alors dans la situation décrite par le juge
  Tanaka en 1970 dans son opinion individuelle où « il est impossible,
  en fait comme en droit, de compter que l’Etat national de la société
  protégera les actionnaires » (C.I.J. Recueil 1970, p. 134) ;

— et de l’autre, aucun autre Etat ne peut prendre fait et cause pour
  ladite société faute d’un lien de nationalité.
   Dès lors, si l’on veut offrir aux actionnaires étrangers un minimum de
protection, la seule issue possible est de leur reconnaître le bénéfice de la
protection diplomatique de l’Etat dont ils ont la nationalité. Une telle
solution, très controversée il y a quelques années, l’est moins aujourd’hui
du fait de l’évolution à laquelle on a fait allusion et surtout du climat
beaucoup plus favorable à l’encouragement des investissements étrangers.
   8. D’autre part, la constitution de la société dans cet Etat est requise
pour qu’elle puisse exercer ses activités ; si la société n’a plus le choix pour
l’implantation de son siège social, cette contrainte, qui empêche le jeu
normal de la protection diplomatique en faveur de la société par un autre
Etat, ne doit pas priver les actionnaires étrangers de celle-ci de toute pro-
tection ; ceux-ci doivent pouvoir défendre leurs droits et donc bénéficier
éventuellement du droit à la protection diplomatique de l’Etat dont ils
sont les ressortissants. Il apparaît ainsi qu’il ne s’agit pas de défendre tout
actionnaire de n’importe quelle société, mais de voir les circonstances
dans lesquelles l’exception se justifie et où les conditions requises pour
son invocation sont raisonnables et convaincantes ; dans de telles circons-
tances et conditions, la protection des droits de l’actionnaire se justifie en
tant que dernier recours, ainsi que le relève la Cour dans le paragraphe 88
de l’arrêt.
   La Cour estime que la présente affaire relève de la seconde exception
prévue à l’alinéa b) de l’article 11 du projet d’articles de la CDI que les
commentaires de la Commission éclairent de façon succincte mais suffi-
sante pour en justifier le fondement ; elle déclare dans le paragraphe 88 de
l’arrêt :
         « La théorie de la protection diplomatique par substitution vise en
      effet à offrir une protection aux actionnaires étrangers d’une société
      qui ne pourraient pas invoquer le bénéfice d’un accord international,
      et auxquels aucun autre recours ne serait ouvert, dans la mesure où
      les actes prétendument illicites auraient été commis à l’encontre de la
      société par l’Etat de la nationalité de celle-ci. »

44

623              AHMADOU SADIO DIALLO (DÉCL. MAHIOU)


   9. Cependant, tout en se référant à cette théorie de la protection diplo-
matique, la Cour considère qu’elle ne s’applique pas en l’espèce, rejoi-
gnant ainsi la solution de l’affaire de la Barcelona Traction mais sur un
autre fondement. En effet, après avoir constaté que la première condition
est satisfaite — puisque les deux sociétés en cause ont bien la nationalité
de l’Etat congolais, auteur des actes illicites —, elle estime que la seconde
condition n’est pas satisfaite, puisque cette nationalité résulte d’un libre
choix de leur propriétaire et non d’une exigence du droit local pour que la
protection diplomatique puisse être invoquée. Certes, le choix de la natio-
nalité congolaise a été fait par M. Diallo, mais il apparaît hâtif et contes-
table de conclure que c’est un libre choix comme le fait la Cour dans les
paragraphes 92 et 93 de l’arrêt.
   10. La liberté de choix est plus une apparence qu’une réalité lorsque
l’on analyse le droit congolais. Selon l’ordonnance-loi no 66-341 du 7 juin
1966, toute entreprise dont l’activité principale se situe au Congo était
tenue d’avoir son siège administratif et social dans ce pays. Bien que l’or-
donnance-loi semble distinguer le siège administratif (art. 1) du siège
social, elle finit par les confondre (art. 2-3) et elle impose finalement
d’avoir à la fois le siège administratif et social au Congo dès lors que le
« principal siège d’exploitation est situé au Congo » (art. 1). Etant donné
que le principal — et l’on peut même dire l’unique — siège d’exploitation
des deux sociétés de M. Diallo est effectivement situé au Congo, cela
signifie obligatoirement leur établissement et leur incorporation dans ce
pays. Elles n’avaient pas le choix car, à défaut d’une telle incorporation,
« elles seront rayées d’office du registre du commerce » (art. 2, al. 2)), ce
qui les empêcherait d’exister ou d’avoir des activités au Congo. Par
conséquent, en raison de cette situation de fait et de droit, il semble bien
que, dans cette affaire, on se situe dans la perspective de l’alinéa b) de
l’article 11 du projet de la CDI correspondant à la situation où il serait
légitime que le droit à la protection diplomatique de l’Etat de nationalité
des actionnaires puisse jouer lorsque des mesures préjudiciables ont été
prises par l’Etat contre la société ayant sa nationalité. C’est pourquoi,
tout en souscrivant à la démarche de la Cour, je ne peux cependant sous-
crire ni à l’interprétation qu’elle donne de la législation congolaise ni, par
voie de conséquence, à la conclusion finale qu’elle retient sur cette base à
l’alinéa b) du paragraphe 1 et à l’alinéa c) du paragraphe 3 du dispositif.

   11. Je voudrais maintenant aborder un autre aspect du problème
apparu en raison des développements nouveaux depuis la fin de la pro-
cédure orale. Alors que l’affaire semblait relever du seul alinéa b) de
l’article 11 du projet de la CDI, l’affaire pourrait relever également de
l’alinéa a) de l’article 11, dans la mesure où l’une des deux sociétés
de M. Diallo — la société Africom-Zaïre — aurait disparu du fait des
autorités congolaises qui l’auraient radiée du registre des sociétés établies
dans ce pays.
   12. Dans le paragraphe 22, l’arrêt relève, en se basant sur la lettre du
31 janvier 2007 de la RDC relative à la société Africom-Zaïre, que celle-ci

45

624               AHMADOU SADIO DIALLO (DÉCL. MAHIOU)


aurait « cessé toutes ses activités depuis le milieu des années quatre-
vingt », ce qui aurait mené à la radiation automatique de son immatricu-
lation au registre de commerce. Il s’agit là d’un élément nouveau — sur-
venu depuis la fin de la procédure orale concernant les exceptions
préliminaires — susceptible d’avoir des conséquences directes sur le dérou-
lement de la présente instance qu’il conviendrait d’envisager. Le para-
graphe 59 de l’arrêt fait allusion au problème mais d’une manière qui ne
m’apparaît pas satisfaisante ; il ne suffit pas, à mon avis, pour réserver
toutes les implications à venir et surtout il convient de veiller à ce que la
décision de la Cour sur les exceptions préliminaires n’empêche pas le
demandeur de soulever le problème lorsque l’affaire sera examinée au
fond. En effet, si la disparition d’Africom-Zaïre devait se confirmer, cela
créerait une situation où il n’y aurait plus de possibilité pour cette société
de faire valoir directement ses droits par elle-même et de défendre ainsi
les droits et intérêts de son actionnaire unique. Cette impossibilité défi-
nitive de toute action par l’intermédiaire de la société priverait ainsi son
actionnaire unique de tout recours si on lui refusait le jeu de la protection
diplomatique par la Guinée ; on se trouverait alors devant une solution
injuste contraire non seulement à l’équité, mais aussi aux principes fon-
damentaux régissant les droits de la défense et les droits de l’homme. Ce
problème a préoccupé la Cour, la Commission du droit international et la
doctrine.
   13. Dans l’affaire de la Barcelona Traction, la Cour l’évoque très
expressément en tant que première exception à la règle classique de la
protection diplomatique dans les paragraphes 64 à 68 (C.I.J. Recueil 1970,
p. 40-41). Certes, elle conclut dans cette affaire que la société n’a pas dis-
paru et, de ce fait, cette exception n’était pas pertinente en l’espèce. Tou-
tefois, on peut inférer du raisonnement de la Cour que, si l’hypothèse de
la disparition avait été établie, elle se serait prononcée sans aucun doute
en faveur du jeu de l’exception. C’est la solution retenue dans l’alinéa a)
de l’article 11 précité du projet de la CDI qui en fait la première exception
à la règle générale de la protection diplomatique permettant à l’Etat
national de l’actionnaire d’agir « [s]i la société a cessé d’exister d’après la
loi de l’Etat où elle s’est constituée ». Une telle solution, déjà défendue
dans le passé par une partie de la doctrine, semble maintenant très lar-
gement partagée depuis l’affaire de la Barcelona Traction. En conclusion,
il me semble que la Cour aurait dû dire plus nettement et plus clairement,
dans le présent arrêt, qu’elle réservait expressément la situation pouvant
résulter de la confirmation d’une disparition de la société Africom-Zaïre
avec les conséquences susceptibles d’en découler pour la suite de la pro-
cédure.

                                                (Signé) Ahmed MAHIOU.




46

